Matter of Johnson v Justices of the Supreme Ct. Kings County (2018 NY Slip Op 07126)





Matter of Johnson v Justices of the Supreme Ct. Kings County


2018 NY Slip Op 07126


Decided on October 24, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2018-10237	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Christopher Johnson, petitioner,
vJustices of the Supreme Court Kings County, et al., respondents. Bernard H. Udell, Brooklyn, NY, for petitioner.


Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Victor Barall, Ann Bordley, and Howard Jackson of counsel), respondent pro se.

Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondents from prosecuting the petitioner for murder in the second degree under count three of Indictment No. 7949/12 at a new trial in a criminal action entitled People v Johnson , pending in the Supreme Court, Kings County, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought.
ROMAN, J.P., SGROI, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court